Case 8:21-cv-00618-MSS-JSS Document 16 Filed 07/02/21 Page 1 of 2 PageID 71




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

ALEX MCNAMARA, individually
and on behalf of all others
similarly situated,

     Plaintiff,               CASE NO.: 8:21-cv-0618-MSS-JSS

v.

BRENNTAG MID-SOUTH, INC.,

    Defendant.
_____________________/

     NOTICE OF SELECTION OF MEDIATOR AND SCHEDULING

     NOTICE is hereby given that the parties have selected CARLOS

BURRUEZO, certified mediator at Burruezo & Burruezo LLP, 911 Outer Road,

Orlando, Florida 32814 to conduct mediation in this matter.       Furthermore

Plaintiff, ALEX McNAMARA, hereby notifies the Court that mediation has been

scheduled with Carlos Burruezo on August 16, 2021 at 9:30 a.m. to be held via

Zoom.

     Dated this 2nd day of July, 2021.

                                     Respectfully submitted,

                                     /s/ Brandon J. Hill
                                     BRANDON J. HILL
                                     Florida Bar Number: 37061
                                     Direct No.: 813-337-7992
                                     LUIS A. CABASSA
                                     Florida Bar Number: 053643
                                     Direct No.: 813-379-2565
Case 8:21-cv-00618-MSS-JSS Document 16 Filed 07/02/21 Page 2 of 2 PageID 72




                                         WENZEL FENTON CABASSA, P.A.
                                         1110 North Florida Ave., Suite 300
                                         Tampa, Florida 33602
                                         Main No.: 813-224-0431
                                         Facsimile: 813-229-8712
                                         Email: lcabassa@wfclaw.com
                                         Email: bhill@wfclaw.com
                                         Attorneys for Plaintiff

                                         and

                                         MARC R. EDELMAN
                                         Florida Bar No.: 0096342
                                         MORGAN & MORGAN, P.A.
                                         201 N. Franklin Street, Suite 700
                                         Tampa, FL 33602
                                         Telephone: 813-577-4722
                                         Facsimile: 813-257-0572
                                         Email: Medelman@forthepeople.com
                                         Attorney for Plaintiff


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 2nd day of July, 2021, the foregoing was

electronically filed with the Clerk of the Court via the CM/ECF system, which will

send a notice of electronic filing to:

Franco D. Bacigalupo, Esq.
MORGAN, LEWIS & BOCKIUS LLP
600 Brickell Avenue, Suite 1600
Miami, Florida 33131-3075
franco.bacigalupo@morganlewis.com

                                         /s/ Brandon J. Hill
                                         BRANDON J. HILL




                                           2
